Citation Nr: 0737647	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO. 05-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for retained suture needle in peritoneum as a 
residual of gastric bypass surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1964 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Although the RO attempted to provide notice as required by 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2007), it 
did not provide the veteran with notice of the information 
and evidence necessary to establish an increased disability 
rating for his service-connected retained suture needle in 
peritoneum as a residual of gastric bypass surgery. As such, 
a remand is required to provide such notice.

Additionally, the medical evidence of record shows that the 
veteran has complained of abdominal pain, thoracic pain, and 
low back pain on several occasions. The pain has been 
attributed to various causes, some of which are not service 
connected. It is unclear from the record which pain is 
attributable to the veteran's service-connected disability 
and which pain is the result of non-service connected 
disabilities. As such, a VA examination is necessary to 
address this issue.  

The VAMC and the appellant are advised that the Board is 
obligated by law to ensure that agencies of original 
jurisdiction for VA benefits, such as the VAMC, comply with 
its directives, as well as those of the appellate courts. It 
has been held that compliance by the Board or the agencies of 
original jurisdiction is neither optional nor discretionary. 
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Failing such compliance, an 
additional remand of this matter will be forthcoming. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2007), to specifically include 
notice of the evidence and information 
that is necessary to establish an 
increased rating for his service-connected 
retained suture needle in peritoneum as a 
residual of gastric bypass surgery. 

2. The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected disability, described 
for rating purposes as retained suture 
needle in peritoneum as a residual of 
gastric bypass surgery. It is imperative 
that the veteran's c-file be made 
available to the examiner for review in 
connection with the examination. If the 
examiner cannot distinguish between the 
current manifestations of the service-
connected disability and the other co-
existing non-service connected 
disabilities without resorting to mere 
speculation, he or she should so state. 
Once the current manifestations of the 
service connected retained suture needle 
in peritoneum as a residual of gastric 
bypass surgery have been identified, the 
examiner should describe the 
manifestations in terms responsive to the 
appropriate diagnostic code rating 
criteria.

3. When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence. If the benefit sought 
is not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



